Citation Nr: 0028561	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-19 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for idiopathic 
polyneuropathy.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran








ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  Idiopathic polyneuropathy was not shown in service.

2.  Idiopathic polyneuropathy was initially reported many 
years following service.

3.  Idiopathic polyneuropathy was not disabling to a 
compensable degree during the first post-service year.


CONCLUSION OF LAW

Idiopathic polyneuropathy was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints, 
treatment or diagnosis of a neurological disorder.  Medical 
examinations conducted in 1955, 1956, 1957, 1959, and 1962 
report a normal neurologic evaluation.  Clinical evaluation 
for the purpose of retirement in 1964 also revealed a normal 
neurologic examination.  On his February 1964 report of 
medical history, the veteran reported he had never had 
neuritis or nervous trouble of any sort; nor did he indicate 
any injury or illness associated with idiopathic 
polyneuropathy.

Post-service medical records show that in September 1967 the 
veteran underwent a physical examination, which included a 
neurologic assessment that revealed negative findings.

In December 1971 the veteran underwent VA medical examination 
for disability evaluation.  His neurologic examination, which 
evaluated motor status, coordination, reflexes, sensory 
status, and equilibrium, revealed normal findings.

In November 1974 the veteran sought neurosurgery services 
with complaints of arm problems and pain in his shoulder and 
elbow.  The diagnosis was possible entrapment neuropathy.

In January 1982 the veteran was seen at the Madigan Army 
Medical Center for a complete physical examination.  His 
neurologic examination was reported as grossly normal.

In April 1991 the veteran sought emergency care for a back 
injury from falling down a small hill.  Examination of his 
neurovascular system was reported as intact distally.




In February 1995 the veteran was seen at VA Medical Center 
(MC) with complaints of problems with balance.  It was noted 
that through the years he had noticed repeat episodes of 
acute vertigo and associated neurovascular symptomatology 
where he was unable to turn his head or get out of bed.  It 
was further noted that in the last 4 years the neurovascular 
system had been relieved.  Staggering and poor position sense 
had remained for longer periods of time to the point that he 
could not walk without use of a cane.  The diagnosis, in 
pertinent part, was gait changes metabolic verses, otologic, 
verses vascular.

An assessment in December 1995 indicated the veteran had 
balance problems.  It was noted that he related the balance 
problem to vertigo in 1947, and the compensation and pension 
examiner speculated it was due to degenerative joint disease 
of the L-spine and possible spinal stenosis.

A January 1996 neurology consultation report shows it was 
noted that the veteran was referred for evaluation of a 
progressive balance problem of over 40 years.  The examiner 
noted that his problem was a marked peripheral neuropathy 
involving large fibers, greater than small fibers with some 
dorsal column findings, such as foot slapping gait.  It was 
also noted that he had a motor component in that he had 
trouble with dorsiflexion of his great toes and had 
interosseus wasting of his hand muscles.  It was further 
noted that the decreased sensation in his fingertips was 
consistent with the peripheral neuropathy, which is marked 
all the way up to his knees.

In July and December 1996, and February and May 1997, the 
veteran was diagnosed, inter alia, with peripheral 
neuropathy.  In April 1997 he filed a claim of entitlement to 
service connection for a neurologic condition, which he 
asserted began while he was in the service.  He further 
asserted that the neurologic condition was the primary cause 
of the problems with his leg.



In a May 1997 letter Dr. SJS stated that the veteran was 
under his care for the diagnosis of mixed motor/sensory 
polyneuropathy of unknown etiology.  He further stated that 
the veteran's condition primarily affects his balance and 
ability to ambulate.  Such condition, he stated, likely began 
approximately 30 years before, but was felt to be due to ear 
problems.

Upon examination in May 1997, a positive study for 
polyneuropathy was reported.  The veteran was diagnosed with 
polyneuropathy of questionable etiology.

In October 1997 the veteran underwent a VA examination for 
miscellaneous neurologic disorders.  His claims file was not 
available for review at the time of the examination.  During 
the examination he reported that he had suffered from a 
neurologic condition for the past 40 years.  He stated that 
while in the service he had a right inner ear infection that 
resulted in pain and balance difficulties.  This condition 
was treated and improved without sequelae.  He complained of 
episodic dizziness that occurred for a few hours every three 
to four years.  He reported a progressive loss of sensation 
in his feet and hands, accompanied by impairment in his 
ability to ambulate.  The diagnosis was idiopathic 
polyneuropathy, primarily affecting proprioception and 
vibratory sensory modalities.  In November 1997 he was 
diagnosed with ataxic neuropathy.

A VA examination for neurologic disorders was again conducted 
in January 1998 by the same examiner.  However, on this 
occasion the veteran's claims file was available for review 
by the examiner.  The examiner noted that his condition was a 
progressive worsening of overall balance over the past 40 to 
50 years; and, no clear etiology had yet been found.  The 
examiner further noted that the veteran seemed to suffer from 
a system complex that could be likened to Meniere's disease.  
The symptoms related to Meniere's disease seemed to have 
begun at approximately the same time as the development of 
his progressive idiopathic polyneuropathy and they were not 
likely related.

At his personal hearing in March 1999 the veteran testified 
that he first noticed a problem with balance in 1949 or 1950.  
He stated that he was an avid fly fisherman prior to entering 
the service, and he started having problems standing steadily 
in the water while casting.  He further stated that in 1955 
or 1956 the problem with wading while fishing was more 
pronounced.  Hearing Transcript (Tr.), p. 2.  He also stated 
that he noticed that his skiing was going bad.  He stated 
that he stumbled frequently and could not regain his balance.  
He started using a cane sometime in the 1980's.  He stated 
that he could not stand without support.  Tr., p. 3.  He 
reported that he was diagnosed with polyneuropathy in 1996.  
Tr., p. 4.  He stated that the doctor told him that some 
possible causes of neuropathy were exposure to chemicals such 
as pesticide, defoliants and certain fertilizers or severe 
disease such as syphilis.  He stated further that these 
things had been ruled out.  Tr., p. 5.  

The veteran stated that he wore braces on both legs.  He 
further stated that he did not recall any toxic exposure 
while serving in Germany.  Tr., p. 6.  He stated that he had 
a right ear infection while in Germany in 1946, and his 
balance was so bad that he fell out of the bed.  He further 
stated that the doctor said the problem was the infection.  
The infection cleared up and his balance was better.  Tr., 
pp.7-8.  He testified that it got completely well but every 
couple of years for the next 15 years, he would get a dizzy 
spell and nauseated.  Tr., p. 8.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection may be granted for diseases of the nervous 
system although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of 3.307 are also 
satisfied.  See 38 C.F.R. 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (2000).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

In this instance, the Board finds that the veteran's claim 
for service connection for idiopathic polyneuropathy is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Murphy, supra.  That is, he has presented a claim that is not 
inherently implausible.

In this regard, the Board notes that the veteran has 
submitted medical evidence that he currently has a neurologic 
disorder which competent medical authority has linked to his 
military service.  The record contains the May 1997 statement 
of Dr. SJS who treated the veteran for a mixed motor sensory 
polyneuropathy condition and stated that such condition 
likely began approximately 30 years ago, approximately three 
years following service, but was felt to be due to ear 
problems.  The record also contains the October 1997 and 
January 1998 VA examinations wherein the examiner diagnosed 
the veteran with idiopathic polyneuropathy, and noted that 
the condition is a progressive worsening of overall balance 
over the past 40 to 50 years.  Presuming the credibility of 
the opinions, and since the veteran was in the service during 
the time period to which the VA examiner refers, the Board 
finds that the VA opinion is sufficient to establish the 
plausibility of the veteran's claim.  Thus, the Board 
concludes that the claim for service connection for 
idiopathic polyneuropathy is well grounded.

Having determined that the veteran's claim for entitlement to 
service connection for idiopathic polyneuropathy is well 
grounded, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to his claim.  38 
U.S.C.A. § 5107 (West 1991); Murphy, supra; see also Morton 
v. West, 12 Vet. App. 477 (1999).  In this regard, the 
veteran was afforded VA medical examinations in October 1997 
and January 1998.  In addition, he proffered testimony at a 
personal hearing before a Hearing Officer at the RO in March 
1999.  There is no indication in the record of additional 
evidence, medical or otherwise, that VA has failed to obtain.  



In light of the foregoing, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained to the extent possible, and no 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  The 
Board will proceed with an evaluation of whether the evidence 
proffered by the veteran is sufficient to establish service 
connection for his claimed idiopathic polyneuropathy 
disorder.

As noted earlier, service connection means that the facts 
shown by evidence establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the military.  In this case, the veteran's in-
service medical records and discharge examination are 
negative for any type of a neurologic disorder.  

There are no recorded complaints, treatment, related symptoms 
or diagnosis of a neurologic disorder during the veteran's 
period of active military duty.  See 38 C.F.R. § 3.303(a).  
Thus, since the record is devoid of any evidence of an in-
service incurrence of an injury or disease, which has 
resulted in the veteran's current idiopathic polyneuropathy 
disorder, service connection must be denied on that basis.

Although not otherwise established as incurred in service, an 
organic disease of the nervous system, may be service-
connected if shown to a compensable degree within one year 
following separation from service.  However, such is not 
shown in this instance.  There is no competent medical 
evidence that the veteran was diagnosed with a neurologic 
disorder between April 1964 and April 1965.  See 38 C.F.R. 
§ 3.309.  Furthermore, there was no neurologic disorder shown 
in 1967, approximately 3 years after service, as examination 
at that time was also negative for a neurologic disorder of 
any kind.  Since the evidence fails to establish that a 
neurologic disorder was present within a year subsequent to 
service, service connection must be denied on that basis.


Moreover, as indicated above, the facts do not support that 
the veteran had a chronic disorder during service.  In cases 
where chronicity is not shown in service, a showing of 
continuity of symptomatology since service is required and 
will support a claim for a grant of service connection.  See 
38 C.F.R. § 3.303(b) and Savage, supra.  

Here, the record does reflect that the veteran has asserted a 
continuity of symptomatology from 1949, when he alleges that 
he first noticed a problem with balance, to the present time.  
However there are no records of treatment for symptoms 
associated with a neurologic disorder or a diagnosis rendered 
to support the veteran's assertion.  Evidence in the record 
of symptoms associated with the veteran's neurologic disorder 
is dated in February 1995.  An assessment of balance problems 
was made in December 1995.  He was diagnosed with a 
neurologic disorder in 1996.  These dates reveal that it was 
more than 30 years after the veteran's discharge from service 
that he complained of symptoms associated with a neurologic 
disorder and was diagnosed with a neurologic disorder.  

The absence of any medical records of a diagnosis or 
treatment for symptoms of a neurologic disorder for many 
years after service is evidence highly probative against the 
claim.  See Savage, supra, see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  Such evidence annuls any 
consideration of service connection based on continuity of 
symptomatology.  See Savage, supra.  Based on the foregoing, 
service connection must be denied.

In reaching this decision, the Board has considered and 
evaluated the medical conclusion contained in the May 1997 
report of Dr. SJS and the reports of the VA examiner dated in 
October 1997 and January 1998.  Although Dr. SJS opined that 
the veteran's neurologic disorder likely began approximately 
30 years ago and VA examiner noted that the veteran's 
neurologic condition progressed over the past 40 to 50 years, 
these conclusions were based on the veteran's self-reported 
history.  The actual evidentiary record reported above shows 
the veteran actually had examination in 1967, 1971, and 1982 
wherein neurological examinations were normal and negative 
for any history or complaints of a neurologic nature..

In this regard, the Board reiterates that the service medical 
records unequivocally show no neurologic deficiencies of any 
kind.  In fact, at the time of separation from service, the 
veteran reported he had no nervous trouble of any sort.  
Also, there is no objective medical evidence of a neurologic 
disorder shown until 1995.

As the Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
and Reonal v. Brown, 5 Vet. App. 458 (1993), it does not have 
to accept those portions of the opinions of the medical 
professionals.  Furthermore, the report of the VA examiner 
does not clearly establish etiology of the veteran's 
neurologic disorder.  In reference to the veteran's 
condition, the examiner reported that no clear etiology had 
yet been found.  Nevertheless, the Board finds that the 
relationship established between the veteran's neurologic 
disorder and service by the VA examiner was not based on a 
fully factual foundation.  The Board, therefore, finds that 
that portion of the diagnosis lacks credibility and is of 
little probative value as to the issue of service connection.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical 
opinion based on an inaccurate factual premise has no 
probative value).

In addition, the Board has considered the sworn testimony 
provided by the veteran that his current neurologic disorder 
originated in service.  As it is the province of trained 
health care professionals to enter conclusions, which require 
medical opinions as to causation, see Jones v. Brown, 7 Vet. 
App. 134, 137 (1994), a lay person, cannot provide evidence 
of such a nexus -- inasmuch as "lay persons are not competent 
to offer medical opinions."  Grottveit, supra; see also Meyer 
v. Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois, supra; Espiritu, supra.  
Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's idiopathic polyneuropathy is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The preponderance of evidence shows that no neurologic 
disorder was manifested during the veteran's period of 
service or within one year following his separation from 
service, and there is no credible evidence to establish that 
his idiopathic polyneuropathy is related to any incident of 
service.  Accordingly, because the preponderance of the 
evidence does not indicate a neurologic disorder during the 
veteran's period of service or a continuity of treatment for 
symptoms associated with a neurologic disorder, his claim for 
service connection must be denied.


ORDER

Entitlement to service connection for idiopathic 
polyneuropathy is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

